Beck, J.
Mrs. Caroline Pittman, the mother of Herbert Pittman, recovered on the trial of a suit upon a policy of accident insurance issued by the Continental Casualty Company. One clause of the policy provides for payments of indemnities set forth, for bodily injuries caused through external, violent, and purely accidental means; and another clause reads as follows: “If sunstroke, freezing, or hydrophobia, due in either case to external, violent, and accidental means, shall result, independently of all other causes, in the death of the insured within ninety days from date of exposure or infection, the company will pay said principal sum.” The plaintiff was the beneficiary in the policy. The insured suffered a sunstroke on July 19, 1913, and died on that date. He was a railroad fireman, and occupied a position on the sunny side of the cab of an engine on a train running from Macon to Atlanta, Georgia. The weather was very hot, and the insured was exposed to the sun and to the heat of the engine. Coming from Macon to Atlanta, he was almost continuously firing; he became overheated, was taken with a high fever, and suffered a sunstroke which had been produced by the extremely high heat to which he had been subjected in the performance of his duties.
The .verdict in favor of the plaintiff • was unauthorized, and should have been set aside. The death of the insured was from sunstroke, which overcame the decedent while he was performing his ordinary duties in the ordinary way upon a hot summer day; and there is nothing in the evidence to show that the sunstroke was due to “external, violent, and accidental means,” within the meaning of those terms as employed in the policy sued upon. Bryant v. Continental Casualty Co. (Texas Civ. App.), 145 S. W. 636, and eases there cited.

Judgment reversed.


All the Justices concur.